DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 9 and 17 recites “a nondedicated connector” which is not disclosed in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a selectable connector” in line 2, it is unclear if applicant is referring back to the nondedicated connector of claim 1 or if there are a plurality of connectors.
Claim 13 recites the limitation "the tag sensor”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 19 recites the limitation "the sensed signal" and “the authorized tag” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Dotter (US 7284502).
Regarding claim 1, Dotter discloses a door unit (decorative panel system 10) configured to connect to a pet door security panel holder having a groove, comprising: a frame (panel 12) having a hole defined therethrough (opening 14); a door disposed over the hole and mounted on the frame (security panel, col.5, ll.48-49); and a security panel interface on the frame comprising a lip (edge portion of grooves 20) adapted to slide into and engage the groove and hang the frame on the security panel holder wherein the security panel interface comprises a nondedicated connector (grooves 20 are considered to be a nondedicated connector) adapted to hang on multiple legacy security panel holders of different origins (col. 3, ll. 63-64, grooves 20 can be slid over or into grooves of a legacy pet door security panel holder). Regarding “adapted to” it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.
Regarding claim 3, Dotter discloses wherein the security panel interface comprises a selectable modular connector, wherein the selectable modular connector comprises the lip adapted to slide into and engage the groove and hang the frame on the security panel holder (col. 5, ll. 2-4 and 7-8, grooves can be formed separately from panel 12 and located at any position on the panel and col. 8, ll. 50-52).  
Regarding claim 6, Dotter discloses wherein the frame obscures the security panel holder when the frame is hung on the security panel holder (fig. 10).
Regarding claim 8, Dotter discloses wherein the frame and the door are oriented substantially parallel to the security panel interface (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 7, 9-11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dotter in view of Stamper (US 8020519).
Regarding claim 2, Dotter teaches the invention substantially as claimed but fails to teach wherein the door opens only away from the security panel holder. However, Stamper teaches a door opening only away from a holder (door 26, fig. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dotter’s door with a door as taught by Stamper to provide a  weatherproof door during inclement weather and/or to prevent unwanted animals from entering through the door.
Regarding claim 5, Dotter teaches the invention substantially as claimed but fails to teach a motor wherein the motor drives movement of the door; and a control system responsive to external signals, wherein: the motor is responsive to the control system; and the control system causes the motor to open the door in response to the external signals. However, Stamper teaches a motor (electric motor 30, col. 4, ll. 37-42) wherein the motor drives movement of a door (col. 7, ll.20-23); and a control system responsive to external signals, wherein: the motor is responsive to the control system; and the control system causes the motor to open the door in response to the external signals (controller 70, col. 7, ll. 23-28). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dotter’s panel with a transmitter, motor and controller as taught by Stamper to automate the system to relieve an owner from having to be present every time the door needs to be opened or closed.
Regarding claim 7, Dotter as modified by Stamper teaches the invention substantially as claimed and Stamper further teaches the motor attached above the door (col. 6, ll. 27-31) but fails to teach wherein the motor is disposed inside the door. It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the motor inside the door, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, positioning the motor in the door would further protect the motor from debris.
Regarding claim 9, Dotter discloses a door unit configured to connect to a pet door security panel holder having a groove (decorative panel system 10); comprising: a frame (panel 12) having a hole defined therethrough (opening 14); a door disposed over the hole and mounted on the frame (security panel, col.5, ll.48-49); a security panel interface on the frame comprising a lip (edge portion of grooves 20),  wherein the lip slides into and engages the groove and hangs the frame on the security panel holder wherein the security panel interface comprises a nondedicated connector (grooves 20 are considered to be a nondedicated connector) adapted to hang on multiple legacy security panel holders of different origins (col. 3, ll. 63-64, grooves 20 can be slid over or into grooves of a legacy pet door security panel holder) but fails to teach responding  to a signal from an authorized tag associated with a pet, a motor, wherein the motor drives movement of the door; and a control system responsive to signals from a tag sensor, wherein the motor is responsive to signals from the control system. However, Stamper teaches a motor (electric motor 30, col. 4, ll. 37-42) wherein the motor drives movement of the door (col. 7, ll.20-23); and a control system responsive to external signals, wherein: the motor is responsive to the control system; and the control system causes the motor to open the door in response to the external signals (controller 70, col. 7, ll. 23-28). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dotter’s panel with a transmitter, motor and controller as taught by Stamper to automate the system to relieve an owner from having to be present every time the door needs to be opened or closed. Regarding “adapted to” it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.
Regarding claim 10, Dotter as modified by Stamper teaches the invention substantially as claimed and Stamper further teaches a door opening only away from a holder (door 26, fig. 4).  
Regarding claim 11, Dotter as modified by Stamper teaches the invention substantially as claimed and Dotter further teaches wherein the security panel interface comprises a selectable modular connector, wherein the selectable modular connector comprises the lip adapted to slide into and engage the groove and hang the frame on the security panel holder (col. 5, ll. 2-4 and 7-8, grooves can be formed separately from panel 12 and located at any position on the panel and col. 8, ll. 50-52).  
Regarding claim 14, Dotter as modified by Stamper teaches the invention substantially as claimed and Dotter further teaches wherein the frame and the door are oriented substantially parallel to the security panel interface (fig. 1).
Regarding claim 15, Dotter as modified by Stamper teaches the invention substantially as claimed and Dotter further teaches wherein the frame obscures the security panel holder when the frame is hung on the security panel holder (fig. 10).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dotter in view of Stamper, as applied to claim 9 above, further in view of Ellis (US 8854215).
Regarding claim 13, Dotter as modified by Bosserdet teaches the invention substantially as claimed but fails to teach wherein the tag sensor is disposed on a central part of the door. However, Ellis teaches a tag sensor disposed on a central part of a door (24, col. 4, ll. 19-25, fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dotter’s system with a tag, and sensors as taught by Ellis to allow only specific animals to enter or exit the door.
Claims 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dotter.
Regarding claim 17, Dotter teaches a method of operating a door unit  configured to connect to a pet door security panel holder having a groove and surrounding an opening (decorative panel system 10), comprising: positioning a frame (panel 12) having a hole (opening 14) defined therethrough adjacent the opening, wherein the hole is aligned with the opening (col. 3, ll. 48-57, fig. 1); and hanging the frame on the security panel holder via a security panel interface comprising a lip on the frame (edge portion of grooves 20), comprising sliding the lip into the groove and engaging the groove to the lip, (col. 3, ll. 63-64, grooves 20 can be slid over or into grooves of a legacy pet door security panel holder) wherein the security panel interface comprises a nondedicated connector (grooves 20 are considered to be a nondedicated connector) adapted to hang on multiple legacy security panel holders of different origins (col. 3, ll. 63-64, grooves 20 can be slid over or into grooves of a legacy pet door security panel holder). Regarding “adapted to” it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.
Regarding claim 18, Dotter teaches wherein hanging the frame on the security panel holder comprises orienting the frame substantially parallel to the security panel holder (fig. 1).
Regarding claim 20, Dotter teaches wherein the security panel interface comprises a selectable modular connector (col. 5, ll. 2-4 and 7-8, grooves can be formed separately from panel 12 and located at any position on the panel and col. 8, ll. 50-52), further comprising” selecting the selected modular connector from a plurality of modular connectors (col. 5, ll. 50-52), wherein the selected modular connector is configured to engage the security panel holder and comprises the lip (edge portion of groove 20); and mounting the selected modular connector on the frame (col. 3, ll.48-51).
Regarding claim 21, Dotter teaches wherein hanging the frame on the security panel holder comprises obscuring the security panel holder with the frame (fig. 10).
Allowable Subject Matter
Claims 4, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647